OPINION OF THE COURT
Order modified, with costs to appellant, by granting the petition to enforce the lien and remitting the matter to the *780Supreme Court, Nassau County, for determination of the amount of the lien for the reasons stated in the dissenting opinion by Mr. Justice James D. Hopkins at the Appellate Division (68 AD2d, at pp 480-481); and, as so modified, order affirmed, noting only that section 475 of the Judiciary Law provides in part that "the lien cannot be affected by any settlement between the parties before or after judgment, final order or determination.”
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.